Name: 2004/774/EC: Commission Decision of 9 November 2004 declaring operational the Regional Advisory Council for the North Sea under the common fisheries policy
 Type: Decision
 Subject Matter: natural environment;  EU institutions and European civil service;  fisheries
 Date Published: 2004-11-18

 18.11.2004 EN Official Journal of the European Union L 342/28 COMMISSION DECISION of 9 November 2004 declaring operational the Regional Advisory Council for the North Sea under the common fisheries policy (2004/774/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/585/EC of 19 July 2004 establishing Regional Advisory Councils under the common fisheries policy (1), and in particular Article 3(3) thereof, Having regard to the recommendation transmitted by the United Kingdom on 10 September 2004 on behalf of Belgium, Denmark, Germany, Spain, France, the Netherlands, Sweden and the United Kingdom, Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (2) and Decision 2004/585/EC provide the framework for the establishment and operation of Regional Advisory Councils. (2) Article 2 of Decision 2004/585/EC establishes a Regional Advisory Council to cover the North Sea (ICES areas IV and IIIa). (3) In accordance with Article 3(1) of Decision 2004/585/EC, representatives of the fisheries sector and other interest groups submitted a request concerning the operation of that Regional Advisory Council to Belgium, Denmark, Germany, Spain, France, the Netherlands, Sweden and the United Kingdom. (4) As required by Article 3(2) of Decision 2004/585/EC, the Member States concerned determined whether the application concerning the Regional Advisory Council for the North Sea was in conformity with the provisions laid down in that Decision. On 10 September 2004, the Member States concerned transmitted a recommendation on that Regional Advisory Council to the Commission. (5) The Commission has evaluated the application by the interested parties and the recommendation in the light of Decision 2004/585/EC and the aims and principles of the Common Fisheries Policy, and considers that the Regional Advisory Council for the North Sea is ready to become operational, HAS DECIDED AS FOLLOWS: Sole Article The North Sea Regional Advisory Council, established by Decision 2004/585/EC, shall be operational as from 1 November 2004. Done at Brussels, 9 November 2004. For the Commission AntÃ ³nio VITORINO Member of the Commission (1) OJ L 256, 3.8.2004, p. 17. (2) OJ L 358, 31.12.2002, p. 59.